Citation Nr: 0214457	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected acquired psychiatric disorder to 
include an acquired psychotic condition, an organic amnestic 
syndrome as a residual of a head injury, bipolar disorder and 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
18, 1997 for the award of service connection for an acquired 
psychiatric disorder to include an acquired psychotic 
condition, an organic amnestic syndrome as a residual of a 
head injury, bipolar disorder and PTSD.


REPRESENTATION

Appellant represented by:	Michael E. Francis, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1957.

This appeal arose from a January 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded a 30 percent disability 
evaluation for the service-connected acquired psychiatric 
disorder, effective February 18, 1997.  In May 2001, the 
Board of Veterans Appeals remanded the claim for an increased 
initial evaluation for this disorder for further evidentiary 
development.  In July 2002, the RO awarded a 50 percent 
evaluation for the service-connected acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD, effective February 18, 1997.

The veteran had been seeking service connection for 
unspecified residuals of a head injury and for an organic 
amnestic syndrome.  The latter issue had been remanded by the 
Board in May 2001 for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1998).  
However, the July 2002 rating action recognized these 
disorders as being service-connected as part of his service-
connected acquired psychiatric disorder.  Therefore, these 
claims for service connection have been rendered moot.

The May 2001 Board remand had also referred the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities to the RO for the issuance of a SOC.  See 
Manlincon, supra.  This SOC was sent to the veteran and his 
representative in January 2002.  The letter accompanying this 
SOC notified the veteran that he had 60 days in which to file 
his substantive appeal; otherwise, the issue would be closed.  
No such substantive appeal was filed; therefore, this appeal 
is no longer before the Board.

In July 2002, the RO sent a supplemental statement of the 
case (SSOC) to the veteran which notified him of the denials 
of another claim for TDIU and for service connection for a 
personality disorder with asocial features.  In September 
2002, the veteran appeared to express some disagreement.  
However, according to 38 C.F.R. § 19.31(a) (2002), a SSOC is 
a document prepared by the RO to inform the appellant of any 
material changes in, or additions to, the information 
included in the SOC or any prior SSOC.  In no case will the 
SSOC be used to announce decisions by the RO on issues not 
previously addressed in the SOC.  Therefore, the RO 
improperly announced the denials of claims for TDIU and 
service connection for a personality disorder in the July 
2002 SSOC.  These issues are hereby referred to the RO for 
the issuance of an appropriate rating action, with 
accompanying notice of the appellant's appellate rights.


FINDING OF FACT

1.  The veteran's service-connected acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD is manifested by moderately severe 
social and occupational impairment, with deficiencies in most 
areas, such as work, family relationships and judgment, due 
to some memory deficits, emotional lability, anger, rage 
reactions and social isolation.

2.  The Board refused to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder by a 
decision issued in July 1994.

3.  The veteran reopened his claim for service connection for 
an acquired psychiatric disorder on February 18, 1997.


CONCLUSIONS OF LAW

1.  The criteria for no more than a 70 percent disability 
evaluation for the service-connected acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Diagnostic Codes (DC) 9304, 9432 (2002).

2.  Under the governing law, the effective date of the award 
of service connection for an acquired psychiatric disorder to 
include an acquired psychotic condition, an organic amnestic 
syndrome as a residual of a head injury, bipolar disorder and 
PTSD is February 18, 1997.  38 U.S.C.A. §§ 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.400, 3.400(q) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that an increased disability 
evaluation should be assigned to his service-connected 
acquired psychiatric disorder to include an acquired 
psychotic condition, an organic amnestic syndrome as a 
residual of a head injury, bipolar disorder and PTSD.  He has 
stated that this disorder has rendered him unable to work and 
has severely affected his relationships with others.  
Therefore, he believes that an increased evaluation is 
justified.  He has also claimed that an earlier effective 
date should be assigned.

In the interests of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Increased evaluation for an acquired psychiatric disorder to 
include an acquired psychotic condition, an organic amnestic 
syndrome as a residual of a head injury, bipolar disorder and 
PTSD

The pertinent evidence of record included VA outpatient 
treatment records developed between January 1995 and May 
1997.  On March 18, 1996, it was noted that the veteran had 
aborted a suicide attempt; he stated that the pain in his 
legs had driven him to the attempt.  He was seen in the 
mental health clinic where it was noted that he was not 
expressing any intention to harm himself; rather, he stated 
that he was seeking pain relief.  He seemed jovial and 
pleasant and did not appear to be depressed.  He was oriented 
in four spheres and there was no indication of a psychosis.  
On June 24, 1997, he requested admission, noting that he felt 
homicidal towards his wife.  A history of prior drug abuse 
was noted (cocaine, heroin and marijuana).  He complained of 
mood swings, poor impulse control, suicidal ideation, and 
depression.  His affect was pleasant and he was smiling 
during the interview.  The examiner noted that he did not 
appear to be depressed or agitated.  During the mental status 
examination he stated that he felt depressed on the inside, 
although he was smiling and looked somewhat high.  He was 
alert and commented that he had not slept for several days.  
He was cooperative and there was no indication of pressured 
speech or constricted affect.  His memory was intact.  A 
bipolar disorder was diagnosed.  On June 25, 1997, he was 
placed on Lithium to control his mood swings.  

The veteran was examined by VA in April 2000.  He stated that 
for the past year he had been living alone in a camper, which 
he moved constantly so that he could avoid people.  He 
expressed concern that interpersonal interactions would lead 
him to make bad decisions.  He said that he was depressed and 
felt that no one cared about him.  When asked, he endorsed 
feelings of sadness, guilt, worthlessness and hopelessness.  
He complained of crying spells and decreased interests.  
Despite adequate sleep, he reported decreased energy, 
strength and concentration.  Again, when asked, he endorsed 
symptoms of hyperactivity.  The mental status examination 
noted that he interacted pleasantly and cooperatively.  He 
was vague at times; at other times, his memory was intact.  
The examiner noted that he appeared to be invested in 
creating an impression that would favor his claim, that is, 
that all his problems were related to the inservice motor 
vehicle accident.  There was no psychomotor retardation or 
agitation.  His speech was normal and his thought processes 
were logical, coherent and well organized.  He did not impart 
much spontaneously but when asked he would endorse the 
symptoms referred to.  There were no hallucinations or 
delusions.  He stated that he was depressed but he did not 
appear to be so during the interview.  Immediate and recent 
recall were intact; remote memory seemed impaired, although 
this impairment was variable.  He was oriented in four 
spheres and did not exhibit panic attacks as a syndrome.  
There was no indication of obsessive or ritualistic behavior.  
The Axis I diagnoses were 1) possible bipolar disorder, not 
otherwise specified; 2) cocaine dependence in remission; 3) 
amphetamine dependence in remission; and 4) opioid dependence 
in remission.  The Axis II diagnosis was antisocial 
personality disorder.  He was assigned a Global Assessment of 
Functioning (GAF) Score of 61.

In March 2002, the veteran was hospitalized at a VA facility 
for a period of observation and evaluation.  This noted that 
the veteran had married 4 times.  He referred to some 
behavioral problems as a child, particularly fighting with a 
brother whom he had threatened with an ax.  He noted that he 
lived alone and isolated in a recreational vehicle.  He was 
noted to have impaired judgment, as was manifested by his 
refusal to care for his physical disabilities.  His chief 
complaints were of memory difficulties, emotional lability, 
poor anger control, depression, anxiety, nightmares and 
hypomanic symptoms.  The mental status examination found that 
he was oriented in three spheres, and that he had low average 
intelligence, with concrete thinking.  There was some memory 
impairment, he reported depression and trouble falling 
asleep, early morning awakening and early morning fatigue.  
He had manic symptoms, with racing thoughts and grandiosity.  
He described episodes of excessive amounts of energy, to the 
point of not needing sleep and extreme impulsiveness.  He had 
a high level of anxiety and expressed paranoid ideation and 
suspiciousness around others motives.  He reported 
experiencing nightmares and intrusive thoughts about the 
1950's motor vehicle accident, as well as survivor guilt.  He 
had difficulties with social judgment and impulse control; he 
also had trouble with controlling his anger and rage.  Overt 
reality testing was intact.  There were no signs of 
schizophrenia.  It was anticipated, however, that under 
stress he could become briefly psychotic, paranoid and 
disorganized.  The Axis I diagnoses were 1) acquired 
psychotic condition (psychotic due to closed head injury) in 
partial remission; 2) organic amnestic syndrome secondary to 
closed head injury; 3) bipolar disorder, mixed, depressed; 
and 4) PTSD.  The Axis II diagnosis was personality disorder, 
not otherwise specified with antisocial features.  He was 
assigned a GAF Score of 50 (highest in the past year was 55).

The examiner noted that the veteran had struggled with 
symptoms of psychosis, some memory deficits and especially 
with emotional lability, anger and rage.  He had difficulties 
coping with most relationships, as was manifested by his 
repeated failed marriages.  He was unable to work or function 
at a job since 1969.  It was commented that he would be 
unable to arrive at work on a daily basis and would be unable 
to relate to peers and supervisors.  He could also not be 
expected to meet production norms.


Effective date earlier than February 18, 1997 for the award 
of service connection for an acquired psychiatric disorder to 
include an acquired psychotic condition, an organic amnestic 
syndrome as a residual of a head injury, bipolar disorder and 
PTSD

The record indicates that in July 1994, the Board denied the 
veteran's claim to reopen his claim for service connection 
for an acquired psychiatric disorder.  The veteran attempted 
to appeal this decision to the Court of Appeal for Veterans 
Claims (CAVC) (then know as the Court of Veterans Appeals); 
however, on May 16, 1996, the CAVC dismissed the veteran's 
appeal for failure to file a notice of appeal with the CAVC 
within 120 days following the date that the Board had 
remailed its July 1994 decision to the veteran.

On February 18, 1997 the veteran submitted a statement in 
which he requested an explanation as to why he was not 
entitled to service connection for the residuals of a head 
injury, to include an organic brain syndrome.  This was 
accepted as a claim to reopen his request for service 
connection for an acquired psychiatric disorder, to include 
organic personality changes and a major depressive disorder.


Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The applicable rating criteria state:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

38 C.F.R. Part 4, DC 9304, 9432 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.


Earlier effective date

Generally, the effective date of an evaluation and award of 
pension or compensation based on a claim reopened after a 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).  The effective date of a claim based upon new 
and material evidence received after a final disallowance 
will the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claims.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.

In January 1999, the RO issued a rating action which 
promulgated the Board's decision of entitlement to service 
connection for an acquired psychiatric disorder, and which 
assigned this disorder a 30 percent evaluation.  The reasons 
for this decision were explained in the rating action.  In a 
SOC issued in March 2000, the RO informed the veteran of the 
reasons why the evidence did not demonstrate entitlement to 
an evaluation in excess of 30 percent.  The SOC also included 
notice of the rating criteria the RO had used to assess the 
level of severity of his condition.  A SSOC was issued in 
June 2000, which included the laws and regulations pertaining 
to earlier effective dates, as well as an explanation as to 
why the veteran was not entitled to an earlier effective date 
for the award of service connection pursuant to these 
regulations.  The Board remanded these claims in May 2001; 
the remand contained extensive explanations as to what 
information and evidence would be needed to establish 
entitlement to the requested benefits.  In a letter dated 
October 29, 2001, the RO informed the veteran of what 
development was being undertaken to establish his claims.  On 
January 31, 2002, the veteran and his representative were 
sent correspondence concerning the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This explained the VA's notice 
duties, as well as of what evidence VA would obtain and what 
evidence the veteran should obtain.  The veteran was then 
sent a SSOC in July 2002, which explained the reasons why his 
service-connected acquired psychiatric disorder to include an 
acquired psychotic condition, an organic amnestic syndrome as 
a residual of a head injury, bipolar disorder and PTSD had 
been assigned a 50 percent disability evaluation.

Thus, through a series of letters, SOCs and SSOCs, and 
reports, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has also provided the veteran with examinations and notified 
him of what evidence and information was being obtained by VA 
and what evidence and information he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Increased evaluation

After a careful review of the evidence of record, it is found 
that entitlement to a 70 percent evaluation, but no more, is 
warranted for the service-connected acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD.  The Board finds that the veteran 
suffers from symptoms which result in moderately severe 
social and occupational impairment, with deficiencies in most 
areas, such as work, family relationships and judgment.  The 
evidence of record, to include the March 2002 VA examination 
report, indicates that the veteran suffers from memory 
deficits, poor impulse control, anger, and rage reactions, as 
well as nightmares, intrusive thoughts and survivor guilt 
related to his inservice motor vehicle accident.  The 
symptoms have rendered interpersonal relationships extremely 
difficult, as is manifested by his failed marriage and lack 
of contact with his children, as well as by his social 
isolation.  He is unable to work, with the examiner noting in 
March 2002 that the veteran would be unable to handle going 
to work every day and would be unable to interact with co-
workers and supervisors.  He also lacked judgment, as 
evidenced by his refusal to address and care for his physical 
disabilities.  Significantly, his disorder has been assigned 
a GAF Score of 50, which represents a serious degree of 
disability.  Moreover, the evidence indicates that the 
veteran has suffered from this degree of disability since the 
time of the award of service connection.  Therefore, the 70 
percent evaluation is effective as of February 18, 1997.  
However, while the disability picture more nearly 
approximates the criteria required for the 70 percent 
disability evaluation, the evidence does not suggest that a 
100 percent schedular rating is warranted.  The evidence does 
not show total social and occupational impairment due to such 
symptoms as gross impairment in thought processes (these were 
noted to be logical, coherent and goal directed); persistent 
delusions or hallucinations (none have been shown); grossly 
inappropriate behavior (he has been noted to be cooperative); 
intermittent inability to perform activities of daily living; 
disorientation to time and place (he was fully oriented); or 
memory loss for names of close relatives, own occupation, or 
own name.  

Therefore, it is concluded that the evidence supports a 
finding of entitlement to an evaluation of 70 percent for the 
service-connected acquired psychiatric disorder to include an 
acquired psychotic condition, an organic amnestic syndrome as 
a residual of a head injury, bipolar disorder and PTSD from 
February 18, 1997.


Earlier effective date

After a careful review of the evidence of record, it is found 
that an effective date earlier than February 18, 1997 for the 
award of service connection for an acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD is not warranted.  As noted above, 
the effective date of a claim based upon new and material 
evidence received after a final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(ii) (2002).  In 
the instant case, the Board denied the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disorder in a decision issued in July 1994.  On 
February 18, 1997, the veteran submitted correspondence which 
requested an explanation as to why he was not entitled to 
service connection; he also submitted copies of service 
medical records.  This was construed to be a request to 
reopen his claim for service connection for an acquired 
psychiatric disorder, to include an organic brain disorder 
and a depressive disorder.  There was no correspondence of 
record following the July 1994 Board denial and dated before 
the February 18, 1997 correspondence which could be construed 
to be a claim to reopen.  Even assuming that the record 
showed entitlement to service connection prior to the 
February 18, 1997 correspondence, the law clearly states that 
the effective date is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  Therefore, 
the date of receipt of the new claim to reopen after the July 
1994 final disallowance is the effective date of the award of 
service connection.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than February 18, 1997 for the award of service 
connection for an acquired psychiatric disorder, to include 
an acquired psychotic condition, an organic amnestic syndrome 
as a residual of a head injury, bipolar disorder and PTSD.


ORDER

A 70 percent disability evaluation for the service-connected 
acquired psychiatric disorder to include an acquired 
psychotic condition, an organic amnestic syndrome as a 
residual of a head injury, bipolar disorder and PTSD from 
February 18, 1997 is granted.

An effective date earlier than February 18, 1997 for the 
award of service connection for an acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

